DETAILED ACTION
This Action is in response to Applicant’s response filed on 04/19/2022. Claims 1-14 are
still pending in the present application. This Action is made FINAL.

Response to Amendment
Applicant's amendments have been considered but are moot in view of the new ground(s) of rejection in view of Arimura et al (U.S. 2005017409 A1; Arimura) and Remiszewski et al (U.S. 20160110584 A1; Remiszewski).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al (U.S. 2005017409 A1; Arimura), in view of Remiszewski et al (U.S. 20160110584 A1; Remiszewski).

Regarding claims 1, 13 and 14, Arimura discloses a system for assessing a pulmonary image, (Paragraph 2: “methods, systems, and computer program products for detecting lung nodules in low-dose helical CT scans of the thorax to assess lung cancer.”)  the system comprising:
 a memory (Fig.10 , memory 108 ; Paragraph 102: “memory 108 (e.g., DRAM, ROM, EPROM, EEPROM, SRAM, SDRAM, and Flash RAM),”) that stores a plurality of instructions; (Paragraph 103: “ Stored on any one or on a combination of computer readable media, the present invention includes software for controlling both the hardware of the computer 100 and for enabling the computer 100 to interact with a human user.”) and
 at least one processor (Fig.10, a computer 100) that couples to the memory (Fig.10, memory 108) and is configured to execute the plurality of instructions to: (Paragraph 101: “This invention conveniently may be implemented using a conventional general-purpose computer or micro-processor programmed according to the teachings of the present invention, as will be apparent to those skilled in the computer art.”)
provide the pulmonary image (Fig.2A, step 201) comprising image elements having assigned image values, (Paragraph 33: “Low-dose helical computed tomography (LDCT) screening is regarded as one of the most promising techniques for the early detection of lung cancer.”) the pulmonary image showing lung vessels; (Paragraph 71: “In step 201, a medical image (e.g., a LDCT slice image) of the lungs is obtained. The medical image may be obtained directly from a CT scanner or from a medical image database.”).
smooth the provided pulmonary image (Fig.2A, step 203) for providing different pulmonary images with different degrees of smoothing; (Paragraph 72: “In steps 203-205, a difference image is obtained from the medical image. Each CT slice image is processed by two different filtering operations. In step 203, nodules are enhanced by use of a matched filter (e.g., 8 mm nodule shape), while in step 204, nodules are suppressed using a ring average filter (e.g., 13 mm outside diameter and 0.6 mm width) [17] ... The difference image is then obtained in step 205 by subtracting the nodule-suppressed image from the nodule-enhanced image.”)
determine signal values (Fig.2A, step 202) for the different pulmonary images, wherein for a respective pulmonary image one or several signal values, which are indicative of detectability of the lung vessels in the respective pulmonary image, are determined based on the image values of the respective pulmonary image; (Paragraph 71: “In step 202, the left or right lung region of the medical image obtained in step 201 is segmented by use of a linear discriminant method on the histogram of CT values [20], wherein a threshold CT level is automatically determined for dividing a body region into lung regions and other tissue regions.”)
However, Arimura does not discloses determine noise values for the different pulmonary images, wherein for the respective pulmonary image one or several noise values, which are indicative of the noise in the respective pulmonary image, are determined based on the image values of the respective pulmonary image;
determine an image quality for the provided pulmonary
determine a radiation dose level to be applied for generating a next pulmonary image based on the determined image quality.  
Remiszewski discloses  determine noise values (Fig.4A, multivariate noise reduction 524)  for the different pulmonary images, (Paragraph 71: “obtaining spectral and visual images of biological specimens and registering the images to detect cell abnormalities … small cell lung carcinoma, non-small cell lung carcinoma.”)  wherein for the respective pulmonary image one or several noise values, which are indicative of the noise in the respective pulmonary image, are determined based on the image values of the respective pulmonary image; (Paragraph 100: “the system may perform principal component analysis (PCA) on the noise spectra that may be used to order the eigenvectors of the spectra in an order of decreasing noise contributions and reconstruct signal spectra of the dataset as the sum of the eigenvectors.”, it shows that “ the dataset” read as “including images” as reconstruct/determine by the noise spectra value). 
determine an image quality (Fig.4A, verifying full range signal share and power 53) for the provided pulmonary(Fig.4A, reject “bad” data 532) based on the signal values and noise values determined for the different pulmonary images; (Paragraph 101: “verifying full range signal shape and power 530. The method may also include rejecting “bad” data (e.g., data falling outside the range between the minimum and maximum values) 532 and saving the dataset 534. In an aspect, the system may perform one or more quality tests to verify the signal shape and power. Quality tests may include, but are not limited to, peak frequency location, band shape, total signal intensity, and band area ratios.”) and 
determine a radiation dose level (Paragraph 70, classification)  to be applied for generating a next pulmonary image based on the determined image quality. (Paragraph 70: “systems and methods of classifying a biological sample, receiving an image of a biological sample, applying one or more algorithms from a data repository to the image, generating a classification of the biological sample based on the outcome of the one or more algorithms applied to the image, and transmitting the classification for presentation on a display or via another medium. The systems and methods may also include features for developing a data master reference and/or other correlation/translation features to enable comparison of data sets from one platform to another or from one machine to another or from the same machine at different points in time”, it shows that the classification can be determined a biological data as “ lung images” base on the outcome of algorithms as based on the determined image quality).
It would have been obvious to a person of ordinary skill in the art before effective filling date to incorporate “the systems and methods may include receiving an image of a biological sample” of Remiszewski into “methods, systems, and computer program products for detecting lung nodules in low-dose helical CT scans of the thorax to assess lung cancer.” of Arimura in order to improving and enhancing identify abnormal or cancerous or other disorders including, but not limited to, breast, uterine, renal, testicular, ovarian, or prostate cancer, small cell lung carcinoma, non-small cell lung carcinoma, and melanoma, as well as non-cancerous effects including, but not limited to, inflammation, necrosis, and apoptosis.

Regarding claim 2, Arimura, as modified by Remiszewski, discloses the claim invention. Arimura further discloses the at least one processor is configured to segment the lung vessels in the respective pulmonary image based on the image values of the respective pulmonary image, (Paragraph 71: “In step 202, the left or right lung region of the medical image obtained in step 201 is segmented by use of a linear discriminant method on the histogram of CT values [20], wherein a threshold CT level is automatically determined for dividing a body region into lung regions and other tissue regions.”)
determine one or several lung vessel values being indicative of the amount of lung vessels in the respective pulmonary image based on the segmented lung vessels,; (Paragraph 73: “ which depicts an original CT image with a missed cancer (i.e., a detection error) overlapped with pulmonary vessels, and the corresponding difference image, in which the cancer was enhanced and small vessels were suppressed.”) and 
determine the one or several signal values for the respective pulmonary image based on the determined one or several lung vessel values. (Paragraph 71: “In step 202, the left or right lung region of the medical image obtained in step 201 is segmented by use of a linear discriminant method on the histogram of CT values [20], wherein a threshold CT level is automatically determined for dividing a body region into lung regions and other tissue regions.”) 

Regarding claim 3, Arimura, as modified by Remiszewski, discloses the claim invention. Arimura further discloses the at least one processor is configured to subdivide the segmented lung vessels  into cross-sectional sub-elements and determine the one or several lung vessel values based on a number of cross-sectional sub-elements (Paragraph 81: “respective rules based on localized image features obtained from nodule candidates are established in divided lung regions for removal of the remaining false positives. Each lung is divided into an outside region and an inside region, as shown in FIG. 4A … the effective diameters of some false positives in the outside region, such as vessels parallel or vertical to a cross-section, tend to be smaller or larger than those of the nodules.”)

Regarding claim 4, Arimura, as modified by Remiszewski, discloses the claim invention. Remiszewski further discloses the at least one processor is configured to determine the one or several noise values for the respective pulmonary image based on image values of the respective pulmonary image, (Paragraph 102: “reporting regional signal to noise 536 and saving the signal to noise values 538. The system may receive inputs to calculate the signal to noise of the data. The inputs may include, for example, the left and right margins of a baseline region of interest, the left and right margins of the signal region of interest, and the left and right margins of the noise region of interest.”), 
the image values representing the segmented lung vessels. (Paragraph 130: “FIG. 8 illustrates an example sub-classification of Lung/Pulmonary benign lesions of Hamartoma, Sarcoidosis (granuloma) and Organizing Pneumonia types (blue) cluster separation versus lung cancer tumor normal types (red).” ; 

Regarding claim 5, Arimura, as modified by Remiszewski, discloses  at least one processor is configured to determine for each cross-sectional sub-element (Arimura, Fig.7 and  Paragraph 65 : “FIG. 7F illustrates the relationship between the contrast on the original image and the cross-correlation value between the original image and difference image in the inside regions of the lung regions;”) a respective noise sub-value being indicative of the noise (Remiszewski, Paragraph 102: “reporting regional signal to noise 536 and saving the signal to noise values 538. The system may receive inputs to calculate the signal to noise of the data. The inputs may include, for example, the left and right margins of a baseline region of interest, the left and right margins of the signal region of interest, and the left and right margins of the noise region of interest.”) in the respective cross-sectional sub-element (Arimura, Fig.7 and  Paragraph 65 : “FIG. 7F illustrates the relationship between the contrast on the original image and the cross-correlation value between the original image and difference image in the inside regions of the lung regions;”) and determine the one or several noise values based on the determined noise sub-values.(Remiszewski, Paragraph 102: “reporting regional signal to noise 536 and saving the signal to noise values 538. The system may receive inputs to calculate the signal to noise of the data. The inputs may include, for example, the left and right margins of a baseline region of interest, the left and right margins of the signal region of interest, and the left and right margins of the noise region of interest.” and Paragraph 47: “FIG. 8 illustrates an example rule set for determining a classification of lung cancer, which may indicate certain tissue conditions, classes or sub-types, in accordance with an aspect of the present invention.”)

Regarding claim 6, Arimura, as modified by Remiszewski, discloses the at least one processor is configured to determine the signal values for different sizes of the lung vessels in the different pulmonary images, (Arimura: Paragraph 83: “The Multi-MTANN for eliminating various types of non-nodules consists of plural MTANNs arranged in parallel. Each MTANN is trained using the same nodules, but with a specific type of false positive, such as various sized vessels, and acts as an expert to distinguish nodules from the specific type of false positive.”)
determine the noise values for the different sizes of the lung vessels in the different pulmonary images, (Remiszewski: Page 24: “Table X B” and Paragraph 99: “the system may assign the black areas of the grayscale image to the noise regions, and assign the shades of grey to the signal region.”) provide reference signal values and reference noise values for the different sizes of lung vessels (Remiszewski :Paragraph 102 : “reporting regional signal to noise 536 and saving the signal to noise values 538. The system may receive inputs to calculate the signal to noise of the data. The inputs may include, for example, the left and right margins of a baseline region of interest, the left and right margins of the signal region of interest, and the left and right margins of the noise region of interest. “  ;  Paragraph 103: “the system may expand a spectral region of interest between certain values and select the spectral region of interest for phase correction.”) and 
determine the image quality such that it is indicative of a deviation of the determined signal values and the determined noise values from the provided reference signal values and reference noise values. (Remiszewski: Paragraph 99: “ providing noise reference 520”) (Arimura: Fig.3 and Paragraph 73: “The effect of using the difference-image technique is shown in FIG. 3, which depicts an original CT image with a missed cancer (i.e., a detection error) overlapped with pulmonary vessels, and the corresponding difference image, in which the cancer was enhanced and small vessels were suppressed” ; Paragraph 78: “because most of the nodules in the difference image are enhanced as being round, and the enhanced non-nodules, such as large vessels parallel to the cross-section, are not round and are larger than the nodules.”)

Regarding claim 7, Arimura, as modified by Remiszewski, discloses at least one processor is configured to determine a first manifold (Arimura: Paragraph 71: “”the left lung region”) based on the signal values and the noise values (Remiszewski: Paragraph 102: “regional signal to noise 536”) determined for the different sizes of the lung vessels, (Arimura: Paragraph 71: “ the left or right lung region of the medical image obtained in step 201 is segmented by use of a linear discriminant method on the histogram of CT values [20], wherein a threshold CT level is automatically determined for dividing a body region into lung regions and other tissue regions.” ; Paragraph 81: “In the second rule-based scheme, respective rules based on localized image features obtained from nodule candidates are established in divided lung regions for removal of the remaining false positives. Each lung is divided into an outside region and an inside region, as shown in FIG. 4A.”) wherein the surface is determined in a space defined by a signal values dimension, a noise values dimension (Remiszewski: Paragraph 102: “regional signal to noise 536 and saving the signal to noise values 538. The system may receive inputs to calculate the signal to noise of the data. The inputs may include, for example, the left and right margins of a baseline region of interest, the left and right margins of the signal region of interest, and the left and right margins of the noise region of interest.) and a lung vessel size dimension, (Arimura: Paragraph 89: “As shown in FIG. 3, the missed cancer on the difference image was enhanced compared with that on the original image, and the small vessels adjacent to the nodule and background noise were suppressed. However, some of the large parallel vessels, vertical vessels, and lung edge regions were also enhanced, and were included as false positives in the initial nodule candidates”)
determine a second manifold (Arimura: Paragraph 71: “”the left lung region”)  in the space based on the reference signal values and reference noise values (Remiszewski: Paragraph 99: “ providing noise reference 520”) provided for the different sizes of the lung vessels, (Arimura: Paragraph 71: “ the left or right lung region of the medical image obtained in step 201 is segmented by use of a linear discriminant method on the histogram of CT values [20], wherein a threshold CT level is automatically determined for dividing a body region into lung regions and other tissue regions.” ; Paragraph 81: “In the second rule-based scheme, respective rules based on localized image features obtained from nodule candidates are established in divided lung regions for removal of the remaining false positives. Each lung is divided into an outside region and an inside region, as shown in FIG. 4A.”) determine distances between the first and second manifolds for several locations on the first manifold, and determine the image quality based on the distances. (Arimura: Paragraph 92 : “FIG. 7A shows the relationship between the effective diameter and the overlap measure between histograms of the inside and outside regions in the inside regions of the lung regions. At each effective diameter, the overlap measures of some false positives were greater than those of nodules. In the case of the candidates such as the branching point of parallel vessels, because the vessels extended from the inside region of the candidate to the outside region, the pixel-value histograms of the inside region for the branching point candidates were largely overlapped with those of the outside region, compared with those of nodules. FIGS. 7B and 7C show the relationship between the starting threshold level, and the average pixel value in inside and outside regions of nodule candidate, respectively.”

Regarding claim 8, Arimura, as modified by Remiszewski, discloses the claim invention. Arimura further discloses wherein the at least one processor is configured to determine an area of the first manifold having the determined distances larger than a predefined distance threshold, and determine the image quality based on this area. (Paragraph 92: “ FIG. 7A shows the relationship between the effective diameter and the overlap measure between histograms of the inside and outside regions in the inside regions of the lung regions. At each effective diameter, the overlap measures of some false positives were greater than those of nodules. In the case of the candidates such as the branching point of parallel vessels, because the vessels extended from the inside region of the candidate to the outside region, the pixel-value histograms of the inside region for the branching point candidates were largely overlapped with those of the outside region, compared with those of nodules. FIGS. 7B and 7C show the relationship between the starting threshold level, and the average pixel value in inside and outside regions of nodule candidate, respectively. As the starting threshold level increased, the contrasts of the candidates became lower. Consequently, the ranges of average pixel values in both regions became small.”)

Regarding claim 9, Arimura, as modified by Remiszewski, discloses the claim invention. Arimura further discloses the at least one processor is configured to determine the image quality depending on the size of the area (Paragraph 71: “using the lung outline may be applied sequentially to the initially segmented lung. If the area of the segmented lung is smaller than a predetermined, empirically-determined value (e.g., 450 mm.sup.2), the slices with the smaller lungs are not applied for subsequent processing.”) above the second manifold and/or depending on the size of the area below the second manifold in the three-dimensional space. (Paragraph 84: “the A.sub.z value, i.e., the area under ROC curve, for each combination is computed for selection of the most effective feature combination with the highest Az value. Consequently, the final combination consists of a starting percentage threshold level, effective diameter on the difference image, circularity on the difference image, SD of pixel values in the outer region of the candidate on the original image, overlap measure, average pixel value in the inside region, and FWTM in the inside region”)

Regarding claim 10, Arimura, as modified by Remiszewski, discloses the claim invention. Arimura further discloses the at least one processor is configured to determine a lung space as the space occupied by the lung within at least one of the pulmonary images and normalize the respective signal value with respect to the determined lung space. (Paragraph 81: “respective rules based on localized image features obtained from nodule candidates are established in divided lung regions for removal of the remaining false positives. Each lung is divided into an outside region and an inside region, as shown in FIG. 4A. The outside region and the inside region in the lung are obtained by use of erosion of a morphological filter with a width of 10 mm, which is determined empirically. The characteristics of false positives in the outside region are different from those in the inside region.”)
(Paragraph 92: “FIG. 7A shows the relationship between the effective diameter and the overlap measure between histograms of the inside and outside regions in the inside regions of the lung regions. At each effective diameter, the overlap measures of some false positives were greater than those of nodules.”)

Regarding claim 11, Arimura, as modified by Remiszewski, discloses the claim invention. Arimura further discloses the at least one processor is configured to provide a slice image having a slice thickness as the pulmonary image, and normalize the respective signal value with respect to the slice thickness. (Paragraph 70: “In step 201, a medical image (e.g., a LDCT slice image) of the lungs is obtained. The medical image may be obtained directly from a CT scanner or from a medical image database.” ; Paragraph 71: “In step 202, the left or right lung region of the medical image obtained in step 201 is segmented by use of a linear discriminant method on the histogram of CT values [20], wherein a threshold CT level is automatically determined for dividing a body region into lung regions and other tissue regions. For smoothing the outline of the segmented lung and filling in holes in the segmented lung, a morphological operation and an image restoration technique [21] using the lung outline may be applied sequentially to the initially segmented lung.”)

Regarding claim 12, Arimura, as modified by Remiszewski, discloses  the at least one processor is configured to provide the pulmonary image generated by applying a certain radiation dose level to the lung, (Arimura: Background/summary : “computer program products for detecting lung nodules in low-dose helical CT scans of the thorax to assess lung cancer”; Paragraph 86: “nodule detection in low-dose CT images according to the present invention was applied to a cancer database of 106 scans.”) and 
determine the radiation dose level to be applied for generating a next pulmonary image being smaller than the certain radiation dose level, if the determined image quality is larger than a predefined quality threshold. (Remiszewski: Paragraph 70: “systems and methods of classifying a biological sample, receiving an image of a biological sample, applying one or more algorithms from a data repository to the image, generating a classification of the biological sample based on the outcome of the one or more algorithms applied to the image, and transmitting the classification for presentation on a display or via another medium. The systems and methods may also include features for developing a data master reference and/or other correlation/translation features to enable comparison of data sets from one platform to another or from one machine to another or from the same machine at different points in time”, it shows that the classification can be determined a biological data as “ lung images” base on the outcome of algorithms as based on the determined image quality) ; (Fig.8 and Paragraph 133 “FIG. 8 illustrates an example rule set for determining a classification of lung cancer, where 1402, 1404, 1406, and 1408 may indicate certain tissue conditions,. The conditions that are tested may be based on clinical data (e.g., what condition is most likely present) or by “blindly” testing against various conditions.”)

Relevant Prior Art Directed to State of Art
Yeh et al (U.S. 6760468 B1) teaches Method And System For The Detection Of Lung Nodule In Radiological Images Using Digital Image Processing And Artificial Neural Network. However, it teaches about detection of abnormalities, like lung nodules, in a radiological chest image overcomes the foregoing and other problems associated with the prior art by utilizing multiple steps of digital image processing to enhance object-to-background contrast and select nodule suspects.
Reeves et al (U.S 20040184647 A1) teaches System, Method And Apparatus For Small Pulmonary Nodule Computer Aided Diagnosis From Computed Tomography Scans. However, it teaches about diagnostic imaging of small pulmonary nodules. In particular, the present invention is related to analyzing and manipulating computed tomography scans to: detect lung nodules and correlate a pair of segmented images of a lung nodule obtained at different times.
Farag et al (U.S. 20080002870 A1) teaches Automatic Detection And Monitoring Of Nodules And Shaped Targets In Image Data. However, it teaches about an automatic method for detecting and monitoring nodules or other shaped targets in image data, where the method includes the comprising steps of determining adaptive probability models of visual appearance of small 2D and large 3D nodules or shaped targets to control the evolution of deformable models to get accurate segmentation of pulmonary nodules from image data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665               


/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665